DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This office correspondence is in response to the amendment filed on 10/19/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/19/2020 has been entered.
 
Claims 1-45 are cancelled.
Claims 46-48, 53, 58-59, 62 and 64-65 are amended.
Double Patenting rejection has been withdrawn.
Claims 46 - 65 are rejected. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 


Claims 46-48, 55, 57-59 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Brockett et al . ( Pub No: US 2008/0208567 A1) in view of Dua et al. (Pub No: US 2015/0278196 A1).

Regarding claim 46. Brockett teaches a method comprising:
obtaining, by a computing device, training data comprising a number of training examples, each training example comprising a set of features and having a corresponding label indicating whether or not the example is a positive example of a condition meriting correction ( Brockett [0003] and [0016] providing a variety of examples of standard, real-life usage trained classifier with label , one based on regular expressions interpreted as label indicating whether or not the example is a positive example of a condition meriting correction, which provide a set of suggested alternative segments with corrected grammar and usage):
training, by the computing device and using a machine learning algorithm, a linter using the training data, the linter for use in detecting the condition meriting correction in connection with electronic message input, of a user( Brockett [0016] and [0036] trained by a machine learning by the input strings is detected interpreted as using a machine learning algorithm, a linter using the training data, the linter for use in detecting the condition meriting correction. Evaluation module includes feature where the classifier may have been trained by a machine learning process based on of a wide variety of possible lexical ), the training comprising 
providing each training example and corresponding label as input to the machine
learning algorithm to train the linter to recognize the condition meriting correction, the training comprising recognizing whether or not a feature, of the set of features, is a predictive feature of the condition meriting correction (Brockett [0037] and [0039] the classifier may be trained on large data sets of annotated errors and corrected in the user's native language of the targeted lexical features interpreted as recognizing whether or not a feature, of the set of features, is a predictive feature of the condition meriting correction); 
generating, by the computing device, feature set input comprising the set of features generated using the electronic message input, of the user, the feature set input for use by the linter in detecting the condition meriting correction ( Brockett [0016] and [0036] input by email message detected in the grammar or usage of the text being input in text input field meets on the option which generate ranked and lexical feature interpreted as generated using the electronic message input, of the user, the feature set input for use by the linter in detecting the condition meriting correction).
Brockett does not teach making a determination, by the computing device and using the linter, that the condition meriting correction exists with the electronic message input the 
However Dua teaches making a determination, by the computing device and using the linter, that the condition meriting correction exists with the electronic message input the condition comprising a stylistic condition , the determining comprising: providing the feature set input as input to the linter( Dua [0049] Fig 3B determination is made by analyzer 112 as to whether any words, phrases, sentences or images in the message or document are identified as being potentially misunderstood or offensive to the recipients interpreted as that the condition meriting correction exists with the electronic message input the condition comprising a stylistic condition); and
receiving output, from the linter, the output being used to make the determination (Dua [0049] analyzer 112 suggest replacing the phrase with the term may be flagged as potentially being misunderstood based on determination interpreted as receiving output, from the linter, the output being used to make the determination); 
generating, by the computing device, feedback indicative of the condition stylistic correction in accordance with the determination, the feedback identifying both the style determined by the linter and a recommended style to use, the feedback identifying both the style determined by the linter and a recommended style to use instead, the feedback suggesting that prior to sending, the user change to the different style for the electronic message (Dua [0051] and  [0053] Fig 3 B if there are words, phrases, sentences or images in the message or document that are identified based on the determination as being potentially misunderstood or offensive to the recipients than the analyzer interpreted as the computing device provides suggestions to the user of client device 101 to modify the words, phrases, sentences or images in the message or document that are identified as being potentially misunderstood interpreted as recommended style to use, the feedback identifying both the style determined by the linter and a recommended style to use instead ); and displaying, via the computing device, the feedback to the user (Dua [0036] and [0045] displaying to user the response to a receive message from analyzer interpreted as displaying, via the computing device, the feedback to the user).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brockett by incorporating the teachings of Dua.
Doing so if an appropriate suggestion is not found in the profile to replace the flagged word/phrase, then the author may be presented with an opportunity to provide a replacement for the flagged word/phrase. If a replacement is made, the profile would store this correction and provide the corrected word on the next encounter. Formal profiles may also be used to insert phrases or expressions to improve the meaning of the author's thought to reduce any confusion, thus improves the intelligence and 

Regarding claim 47. Brockett and Dua teach the method of claim 46, and Brockett further teaches comprising: testing, by the computing device, the linter using test data, the test data comprising the training data excluding the corresponding label, the testing comprising providing each test data example to the linter. the testing indicating a level of accuracy of the linter in detecting the condition (Brockett [0016] and [0036] input by email message detected in the grammar or usage of the text being input in text input field meets on the option which generate ranked and lexical feature interpreted as generated using the electronic message input, of the user, the feature set input for use by the linter in detecting the condition meriting correction).

Regarding claim 48. Brockett and Dua teach the method of claim 46, and Dua further teaches comprising training a confused-word linter for use with a pair of confused words, the number of training examples, of the training data for training the confused-word linter, comprising a first set of training examples and a second set of training examples, each example in the first set comprising the set of features and having a label identifying a first word in the confused word pair and each example in the second set comprising the set of features and having a label identifying a second word in the confused word pair ( Dua [0040] and [0049] 3B using teaching examples include word-level mistakes such as commonly confused words and overused words interpreted as , of the training data for training the confused-
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brockett by incorporating the teachings of Dua.
Doing so if an appropriate suggestion is not found in the profile to replace the flagged word/phrase, then the author may be presented with an opportunity to provide a replacement for the flagged word/phrase. If a replacement is made, the profile would store this correction and provide the corrected word on the next encounter. Formal profiles may also be used to insert phrases or expressions to improve the meaning of the author's thought to reduce any confusion, thus improves the intelligence and accuracy of the profile in analyzing the message or document for appropriate word usage..

Regarding claim 55. Brockett and Dua teach the method of claim 46, and Brockett further teaches the linter is a formality linter for use in identifying a mismatch between a determined level of formality of content of the electronic message input and a desired level of formality, for each training example, of the number of training examples, the set of features comprising a number of natural
language processing features representing content of the training example and a corresponding label indicating a level of formality for the training example (Brockett [0016] and [0036] trained by a machine learning by the input strings is detected interpreted formality linter for use in identifying a mismatch between a 

Regarding claim 57. Brockett and Dua teach the method of claim 55 and Brockett further teaches the providing further comprising providing, as the feature set input corresponding to the electronic message input, a number of features representing content of at least a portion of the electronic message input determined from the electronic message input(Brockett [0016] and [0039] input by email message detected in the grammar or usage of the text being input in text input field on determinating provides the lexical features interpreted as providing further comprising providing, as the feature set input corresponding to the electronic message input);
; and Dua teaches the receiving further comprising receiving output comprising a prediction indicating level of formality corresponding to the electronic message input; the generating feedback indicating further that the level of formality and the desired level of formality are a mismatch ( Dua [0051] and [0053] Fig 3 B if there are words, phrases, sentences or images in the message or document that are identified based on the determination as being potentially misunderstood or offensive to the recipients than the analyzer interpreted as the computing device provides suggestions to the user of client device 101 to modify the words, phrases, sentences or images in the message or document that are identified as being potentially misunderstood interpreted as recommended style to use, the feedback identifying both the style determined by the linter and a recommended style to use instead).

Regarding claim 58. Brockett teaches a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device (Brockett [0061] [0071] processor executable instruction interpreted as computer-executable instructions that when executed by a processor associated with a computing device) perform a method comprising:
obtaining training data comprising a number of training examples, each training example comprising a set of features and having a corresponding label indicating whether or not the example is a positive example of a condition meriting correction( Brockett [0003][0016] providing a variety of examples of standard, real-life usage trained classifier with label , one based on regular expressions interpreted as label indicating whether or not the example is a positive example of a condition meriting correction, which provide a set of suggested alternative segments with corrected grammar and usage);
training, using a machine learning algorithm, a linter using the training data, the linter for use in detecting the condition meriting correction in connection with electronic message input of a user(Brockett [0016][0036] trained by a machine learning by the input strings is detected interpreted as using a machine learning algorithm, a linter using the training data, the linter for use in detecting the condition meriting correction. Evaluation module includes feature where the classifier may have been trained by a machine learning process based on of a wide variety of possible lexical), the training comprising 
providing each training example and corresponding label as input to the machine
learning algorithm to train the linter to recognize the condition meriting correction, the training comprising recognizing whether or not a feature, of the set of features, is a predictive feature of the condition meriting correction (Brockett [0037][0039] the classifier may be trained on large data sets of annotated errors and corrected in the user's native language of the targeted lexical features interpreted as recognizing whether or not a feature, of the set of features, is a predictive feature of the condition meriting correction); 
generating feature set input comprising the set of features generated using the electronic message input, of the user, the feature set input for use by the linter in detecting the condition meriting correction( Brockett [0016][0036] input by email message detected in the grammar or usage of the text being input in text input field meets on the option which generate ranked and lexical feature interpreted as generated using the electronic message input, of the user, the feature set input for use by the linter in detecting the condition meriting correction);
making a determination, by the computing device and using the linter, that the condition meriting correction exists with the electronic message input the condition comprising a stylistic condition , the determining comprising: providing the feature set input as input to the linter (Brockett [0036][0039] output of classifier based on determination interpreted as receiving output, from the linter, the output being used to make the determination).
Brockett does not teach making a determination, by the computing device and using the linter, that the condition meriting correction exists with the electronic message input the 
However Dua teaches making a determination, by the computing device and using the linter, that the condition meriting correction exists with the electronic message input the condition comprising a stylistic condition , the determining comprising: providing the feature set input as input to the linter( Dua [0049] Fig 3B determination is made by analyzer 112 as to whether any words, phrases, sentences or images in the message or document are identified as being potentially misunderstood or offensive to the recipients interpreted as that the condition meriting correction exists with the electronic message input the condition comprising a stylistic condition); and
receiving output, from the linter, the output being used to make the determination (Dua [0049] analyzer 112 suggest replacing the phrase with the term may be flagged as potentially being misunderstood based on determination interpreted as receiving output, from the linter, the output being used to make the determination); 
generating, by the computing device, feedback indicative of the condition stylistic correction in accordance with the determination, the feedback identifying both the style determined by the linter and a recommended style to use, the feedback identifying both the style determined by the linter and a recommended style to use instead, the feedback suggesting that prior to sending, the user change to the different style for the electronic message (Dua [0051] [0053] Fig 3 B if there are words, phrases, sentences or images in the message or document that are identified based on the determination as being potentially misunderstood or offensive to the recipients than the analyzer interpreted as the computing device provides suggestions to the user of client device 101 to modify the words, phrases, sentences or images in the message or document that are identified as being potentially misunderstood interpreted as recommended style to use, the feedback identifying both the style determined by the linter and a recommended style to use instead ); and displaying, via the computing device, the feedback to the user (Dua [0036][0045] displaying to user the response to a receive message from analyzer interpreted as displaying, via the computing device, the feedback to the user).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brockett by incorporating the teachings of Dua.
Doing so if an appropriate suggestion is not found in the profile to replace the flagged word/phrase, then the author may be presented with an opportunity to provide a replacement for the flagged word/phrase. If a replacement is made, the profile would store this correction and provide the corrected word on the next encounter. Formal profiles may also be used to insert phrases or expressions to improve the meaning of the author's thought to reduce any confusion, thus improves the intelligence and 

Regarding claim 59, Brockett and Dua teach the non-transitory computer-readable storage medium of claim 58 and Dua further teaches comprising a confused-word linter for use with a pair of confused words, the number of training examples, of the training data for training the confused-word linter (Dua [0040][0049] 3B using teaching examples include word-level mistakes such as commonly confused words and overused words interpreted as , of the training data for training the confused-word linter, comprising a first and second set of training examples and a second set of training examples).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brockett by incorporating the teachings of Dua.
Doing so if an appropriate suggestion is not found in the profile to replace the flagged word/phrase, then the author may be presented with an opportunity to provide a replacement for the flagged word/phrase. If a replacement is made, the profile would store this correction and provide the corrected word on the next encounter. Formal profiles may also be used to insert phrases or expressions to improve the meaning of the author's thought to reduce any confusion, thus improves the intelligence and accuracy of the profile in analyzing the message or document for appropriate word usage.


Regarding claim 63. Brockett and Dua teach the non-transitory computer-readable storage medium of claim 58, and Brackett further teaches the linter is a formality linter for use in identifying a mismatch between a determined level of formality of content of the electronic message input and a desired level of formality, for each training example, of the number of training examples, the set of features comprising a number of natural language processing features representing content of the training example and a corresponding label indicating a level of formality for the training example ( Brockett [0016][0036] trained by a machine learning by the input strings is detected interpreted as using a machine learning algorithm, a linter using the training data, the linter for use in detecting the condition meriting correction. Evaluation module includes feature where the classifier may have been trained by a machine learning process based on of a wide variety of possible lexical).

Regarding claim 64. Brockett and Dua teach the non-transitory computer-readable storage medium of claim 63 and Brackett further teaches the providing further comprising providing, as the feature set input corresponding to the electronic message input, a number of features representing content of at least a portion of the electronic message input determined from the electronic message input ( Brockett [0016][0039] input by email message detected in the grammar or usage of the text being input in text input field on determinating provides the lexical features interpreted as providing the feature set input as input to the linter );and
the receiving further comprising receiving output comprising a prediction indicating level of formality corresponding to the electronic message input (Brockett[0016] [0036][0039] output of classifier based on determination interpreted as receiving output comprising a prediction indicating level of formality corresponding to the electronic message input).
Brackett does not teach the generating feedback further comprising generating feedback in a case that the level of formality and the desired level of formality mismatch determination.
However Dua teaches the generating feedback further comprising generating feedback in a case that the level of formality and the desired level of formality mismatch determination ( Dua [0051] [0053] Fig 3 B if there are words, phrases, sentences or images in the message or document that are identified based on the determination as being potentially misunderstood or offensive to the recipients than the analyzer interpreted as the computing device provides suggestions to the user of client device 101 to modify the words, phrases, sentences or images in the message or document that are identified as being potentially misunderstood interpreted as recommended style to use, the feedback identifying both the style determined by the linter and a recommended style to use instead).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brockett by incorporating the teachings of Dua.
Doing so if an appropriate suggestion is not found in the profile to replace the flagged word/phrase, then the author may be presented with an opportunity to provide a replacement for the flagged word/phrase. If a replacement is made, the profile would 

Regarding claim 65. Brockett teaches a computing device comprising: 
a processor (Brockett [0071] processor);
a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor (Brockett [0061] [0071] executable instruction) , the program logic comprising:
obtaining logic executed by the processor for obtaining training data comprising a number of training examples, each training example comprising a set of features and having a corresponding label indicating whether or not the example is a positive example of a condition meriting correction( Brockett [0003][0016] providing a variety of examples of standard, real-life usage trained classifier with label , one based on regular expressions interpreted as label indicating whether or not the example is a positive example of a condition meriting correction, which provide a set of suggested alternative segments with corrected grammar and usage);
 training logic executed by the processor for training, using a machine learning
algorithm, a linter using the training data, the linter for use in detecting the condition meriting correction in connection with electronic message input, of a user( Brockett [0016][0036] trained by a machine learning by the input strings is detected interpreted as using a machine learning algorithm, a linter using the training data, the linter for use in detecting the condition meriting correction. Evaluation module includes feature where the classifier may have been trained by a machine learning process based on of a wide variety of possible lexical ), the training comprising providing each training example and corresponding label as input to the machine
learning algorithm to train the linter to recognize the condition meriting correction, the training comprising recognizing whether or not a feature, of the set of features, is a predictive feature of the condition meriting correction (Brockett [0037][0039] the classifier may be trained on large data sets of annotated errors and corrected in the user's native language of the targeted lexical features interpreted as training the linter to recognize whether or not a feature, of the set of features, is a predictive feature of the condition meriting correction).
Brockett does not teach making logic executed by the processor for making a determination, using the linter, that the stylistic condition meriting correction exists with the electronic message input, the determining comprising: providing the feature set input as input to the linter, generating logic executed by the processor for generating feature set input comprising the set of features generated using the electronic message input, the condition comprising a stylistic condition, of the user, the feature set input for use by the linter in detecting the condition meriting correction; and receiving output, from the linter, the output being used to make the determination; generating logic executed by the processor for generating feedback indicative of the condition stylistic correction in accordance with the determination, the feedback identifying both 
However Dua teaches making logic executed by the processor for making a determination, using the linter, that the stylistic condition meriting correction exists with the electronic message input, the determining comprising: providing the feature set input as input to the linter, generating logic executed by the processor for generating feature set input comprising the set of features generated using the electronic message input, the condition comprising a stylistic condition, of the user, the feature set input for use by the linter in detecting the condition meriting correction( Dua [0049] analyzer 112 suggest replacing the phrase with the term may be flagged as potentially being misunderstood based on determination interpreted as receiving output, from the linter, the output being used to make the determination);
and receiving output, from the linter, the output being used to make the determination(Dua [0049] analyzer 112 suggest replacing the phrase with the term may be flagged as potentially being misunderstood based on determination interpreted as receiving output, from the linter, the output being used to make the determination).
generating logic executed by the processor for generating feedback indicative of the condition stylistic correction in accordance with the determination, the feedback identifying both the style determined by the linter and a recommended style to use, the feedback identifying both the style determined by the linter and a recommended style to use instead, the feedback suggesting that prior to sending, the user change to the different style for the electronic message ( Dua [0051] [0053] Fig 3 B if there are words, phrases, sentences or images in the message or document that are identified based on the determination as being potentially misunderstood or offensive to the recipients than the analyzer interpreted as the computing device provides suggestions to the user of client device 101 to modify the words, phrases, sentences or images in the message or document that are identified as being potentially misunderstood interpreted as recommended style to use, the feedback identifying both the style determined by the linter and a recommended style to use instead); and displaying logic executed by the processor for displaying the feedback to the user(Dua [0036][0045] displaying to user the response to a receive message from analyzer interpreted as displaying, via the computing device, the feedback to the user).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brockett by incorporating the teachings of Dua.
Doing so if an appropriate suggestion is not found in the profile to replace the flagged word/phrase, then the author may be presented with an opportunity to provide a replacement for the flagged word/phrase. If a replacement is made, the profile would store this correction and provide the corrected word on the next encounter. Formal profiles may also be used to insert phrases or expressions to improve the meaning of the author's thought to reduce any confusion, thus improves the intelligence and .

Claims 49–53 and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Brockett et al ( Pub No: US 2008/0208567 A1) in view of Dua et al. (Pub No: US 2015/0278196 A1) in further view of Iakobashvili et al. ( Pub No: US 2010/0180198 A1).

Regarding claim 49, Brockett and Dua teach the method of claim 48 .
Brockett and Dua do not teach the set of features comprising a number of n-gram features, in a case of the first set of training examples, an n-gram feature, of the number of n-gram features comprising a number of words to the left and a number of words to the right of the first word in the confused-word pair, in the case of the second set of training examples, an n-gram feature, of the number of n-gram features, comprising a number of words to the left and a number of words to the right of the second word in the confused-word pair.
However Iakobashvili further teaches the set of features comprising a number of n-gram features, in a case of the first set of training examples, an n-gram feature, of the number of n-gram features (lakobashvili [0003][0014] an n-gram feature training data ), comprising a number of words to the left and a number of words to the right of the first word in the confused-word pair, in the case of the second set of training examples, an n-gram feature, of the number of n-gram features, comprising a number of words to the left and a number of words to the right of the second word in the confused-word pair (lakobashvili [0089][0094] measured using N-gram for word in the confused-word interpreted as a number of words to the left and a number of words to the right of the second word in the confused-word pair) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brockett and Dua by incorporating the teachings of lakobashvili. Doing so provides a fast-lookup N-gram database for context spelling combined with editing and phonetic rules, POS and grammar bindings. Employed in the computing system the method permits to achieve fast and efficient spelling correction with a high correction success level for most difficult texts.

Regarding claim 50, Brockett and Dua teach the method of claim 48: and Dua further teaches providing comprising the generating feedback further comprising generating feedback in a case that the electronic message input includes an incorrectly-used word based on the received output from the linter determination (Dua [0051] [0053] Fig 3 B if there are words, phrases, sentences or images in the message or document that are identified based on the determination as being potentially misunderstood or offensive to the recipients than the analyzer interpreted as the computing device provides suggestions to the user of client device 101 to modify the words, phrases, sentences or images in the message or document that are identified as being potentially misunderstood interpreted as recommended style to use, the feedback identifying both the style determined by the linter and a recommended style to use instead).

However lakobashvili teaches providing, as the feature set input corresponding to the electronic message input, at least one feature comprising an n-gram determined from the electronic message input (lakobashvili [0089][0094] measured using N-gram for word in the confused-word interpreted at least one feature comprising an n-gram determined from the electronic message input); and
the receiving further comprising receiving output comprising a prediction indicating which word of the confused-word pair is correctly used in the electronic message input (lakobashvili [0068][0094] confused words are detected, using the technique similar to that used for misspelled words interpreted which word of the confused-word pair is correctly used in the electronic message input ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brockett and Dua by incorporating the teachings of lakobashvili. Doing so provides a fast-lookup N-gram database for context spelling combined with editing and phonetic rules, POS and grammar bindings. Employed in the computing system the method permits to achieve fast and efficient spelling correction with a high correction success level for most difficult texts.

Regarding claim 51, Brockett and Dua teach the method of claim 46,

 However lakobashvili teaches the linter is a stylistic linter, for each training example, of the number of training examples, the set of features comprising at least one n-gram, each n-gram being associated with a label indicating whether or not the example is a positive stylistic example (lakobashvili [0041] [0059][0094] measured using N-gram for word interpreting associated with a label indicating whether or not the example is a positive stylistic example).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brockett and Dua by incorporating the teachings of lakobashvili. Doing so provides a fast-lookup N-gram database for context spelling combined with editing and phonetic rules, POS and grammar bindings. Employed in the computing system the method permits to achieve fast and efficient spelling correction with a high correction success level for most difficult texts.

Regarding claim 52, Brockett, Dua and Iakobashvili teach the method of claim 51, and Iakobashvili further teaches n is variable, such that a value of n for one n-gram differs from the value of n for at least one other n-gram (lakobashvili [0068] [0089][0094] measured using N-gram for word interpreted as of n for one n-gram differs from the value of n for at least one other n-gram ).


Regarding claim 53. Brockett, Dua and Iakobashvili teach the method of claim 51 and Brockett further teaches the receiving further comprising receiving output comprising a prediction indicating whether or not a stylistic condition exists in the electronic message input (Brockett [0036][0039] output of classifier based on determination interpreted as receiving output, from the linter, the output being used to make the determination).
Brockett and Dua do not teach the providing further comprising providing, as the feature set input corresponding to the electronic message input, at least n-gram determined from the electronic message input.
However Iakobashvili further teaches the providing further comprising providing, as the feature set input corresponding to the electronic message input, at least n-gram determined from the electronic message input (lakobashvili [0041] [0046][0059][0094] measured using N-gram for downloaded text documents satisfying the acceptance rules are parsed to extract N-gram information interpreting electronic message input, at least n-gram determined from the electronic message input); 


Regarding claim 60, Brockett and Dua teach the non-transitory computer-readable storage medium of claim 59 and Dua further teaches
the generating feedback further comprising generating feedback in a case that the electronic message input includes an incorrectly-used word based on the received output from the linter (Dua[0070] [0110] generating feedback based to determine the most likely correction to make in association with the error interpreted generating feedback in a case that the electronic message input includes an incorrectly-used word based on the received output from the linter). 
Brockett and Dua do not teach the providing further comprising providing, as the feature set input corresponding to the electronic message input, at least one feature comprising an n-gram determined from the electronic message input; and the receiving further comprising receiving output comprising a prediction indicating
which word of the confused-word pair is correctly used in the electronic message.
However lakobashvili teaches the providing further comprising providing, as the feature set input corresponding to the electronic message input, at least one feature comprising an n-gram determined from the electronic message input  the receiving further comprising receiving output comprising a prediction indicating which word of the confused-word pair is correctly used in the electronic message input(lakobashvili [0068][0094] confused words are detected, using the technique similar to that used for misspelled words interpreted the confused-word pair is correctly used in the electronic message input).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brockett and Dua by incorporating the teachings of lakobashvili. Doing so provides a fast-lookup N-gram database for context spelling combined with editing and phonetic rules, POS and grammar bindings. Employed in the computing system the method permits to achieve fast and efficient spelling correction with a high correction success level for most difficult texts.

Regarding claim 61, Brockett and Dua teach the non-transitory computer-readable storage medium of claim 58 and Brockett and Dua do not teach
the linter is a stylistic linter, for each training example, of the number of training examples, the set of features comprising at least one n-gram, each n-gram being associated with a label indicating whether or not the example is a positive stylistic example.
However lakobashvili teaches the linter is a stylistic linter, for each training example, of the number of training examples, the set of features comprising at least one n-gram, each n-gram being associated with a label indicating whether or not the example is a positive stylistic example (lakobashvili [0041] [0059][0094] measured using N-gram for word interpreting associated with a label indicating example is a positive stylistic example).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brockett and Dua by incorporating the teachings of lakobashvili. Doing so provides a fast-lookup N-gram database for context spelling combined with editing and phonetic rules, POS and grammar bindings. Employed in the computing system the method permits to achieve fast and efficient spelling correction with a high correction success level for most difficult texts.

Regarding claim 62, Brockett, Dua and lakobashvili teach the non-transitory computer-readable storage medium of claim 61 and Brockett further teaches the receiving further comprising receiving output comprising a prediction indicating whether or not a stylistic condition exists in the electronic message input (Brockett [0036][0039] output of classifier based on determination interpreted as receiving output, from the linter, the output being used to make the determination); and Dua further teaches the generating feedback further comprising generating feedback in a case that the stylistic condition exists in the electronic message input (Dua [0051] [0053] Fig 3 B if there are words, phrases, sentences or images in the message or document that are identified based on the determination as being potentially misunderstood or offensive to the recipients than the analyzer interpreted as the computing device provides suggestions to the user of client device 101 to modify the words, phrases, sentences or images in the message or document that are identified as 
Brockett and Dua do not teach the providing further comprising providing, as the feature set input corresponding to the electronic message input, at least n-gram determined from the electronic message input
However lakobashvili teaches the providing further comprising providing, as the feature set input corresponding to the electronic message input, at least n-gram determined from the electronic message input (lakobashvili [0041] [0046][0059][0094] measured using N-gram for downloaded text documents satisfying the acceptance rules are parsed to extract N-gram information interpreting electronic message input, at least n-gram determined from the electronic message input); and
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brockett and Dua by incorporating the teachings of lakobashvili. Doing so provides a fast-lookup N-gram database for context spelling combined with editing and phonetic rules, POS and grammar bindings. Employed in the computing system the method permits to achieve fast and efficient spelling correction with a high correction success level for most difficult text.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Brockett et al (Pub No: US 2008/0208567 A1) in view of Dua et al. (Pub No: US 2015/0278196 A1) in view of Iakobashvili et al. ( Pub No: US 2010/0180198 A1) in further view Cookson et al. (Pub No: US 20160259778 A1).

Regarding claim 54, Brockett, Dua and Iakobashvili teach the method of claim 51, 
Brockett, Dua and Iakobashvili do not teach the stylistic linter is selected from the group consisting of a hate linter, a sentiment linter, a satire linter, sarcasm linter, or an abusive language linter
However Cookson further teaches the stylistic linter is selected from the group consisting of a hate linter, a sentiment linter, a satire linter, sarcasm linter, or an abusive language linter (Cookson [0046][0165] system can highlight degree of emotion emphatic expressions of: Anger/Frustration; Urgency; Criticality/Importance; and/or Sarcasm). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brockett, Dua and Iakobashvili by incorporating the teachings of Cookson. Doing so the application uses priority-oriented measures to assist the user in determining which inbound messages require first attention. If the relevance measure of a message meets a desired threshold, the system then considers importance and urgency. Those that meet a threshold of importance or urgency are highlighted to the user in reverse chronological order of the delivery time. The system prominently highlights those messages that meet both the threshold for importance and the threshold for urgency


 	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Brockett et al ( Pub No: US 2008/0208567 A1) in view of Dua et al. (Pub No: US 2015/0278196 A1) in further view Cookson et al. (Pub No: US 20160259778 A1).

Regarding claim 56. Brockett and Dua teach the method of claim 55,
Brockett and Dua do not teach for each training example, of the number of training examples, the set of features comprising a number of case features, a number of punctuation features, a number of readability features, a number of subjectivity features, a number of parts-of-speech (POS) features, a number of dependency features, a number of entity features and a number of word2vec features
However Cookson teaches for each training example, of the number of training examples, the set of features comprising a number of case features, a number of punctuation features, a number of readability features, a number of subjectivity features, a number of parts-of-speech (POS) features, a number of dependency features, a number of entity features and a number of word2vec features (Cookson [0092][0104][0165][0377] punctuation readability, subjectivity, parts-of-speech , dependency entity features and word features).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brockett and Dua by incorporating the teachings of Cookson. Doing so the application uses priority-oriented measures to assist the user in determining which inbound messages require first attention. If the relevance measure of a message meets a desired threshold, the system then considers importance and urgency. Those that meet a threshold of importance or urgency are 

Response to Arguments
Applicant’s arguments with respect to claims 46-65 have been considered but are moot because the arguments do not apply to Dua et al. (Pub No: US 2015/0278196 A1) being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 






/Z.K/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455